Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Honma et al. (US. 5,240,424) teaches “A connector attachable to a cable, wherein: the connector comprises a plurality of terminals, a plurality of stoppers and a socket insulator; each of the terminals has a cylindrical part and a cable attachment part; the cable attachment part is a portion to be attached to the cable and positioned rearward of the cylindrical part in a front-rear direction; the stoppers are made of insulating resin and attached to the terminals, respectively; each of the stoppers is provided with a locked part and a lock spring part; the locked part is supported by the lock spring part; the lock spring part is resiliently deformable; the socket insulator is formed with a plurality of housing parts, a plurality of locking parts and a plurality of operation parts; the housing parts extend in the front-rear direction; the stoppers are housed in the housing parts together with terminals, respectively; 2each of the housing parts has a front end portion which opens and is positioned forward of the cylindrical part in the front-rear direction; the locking parts are positioned rearward of the locked parts and regulate rearward movements of the stoppers, respectively, in a state that the stoppers are housed in the housing parts.”(Connector 270, terminal 271, 
Honma et al. (US. 5,240,424) does not teach “the operation parts are operable and movable in a predetermined direction intersecting the front-rear direction; and when operated, the operation parts move the locked parts along the predetermined direction to respectively release regulation of the locked parts caused by the operation parts.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831